El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal. (*)
*593El 27 de abril de 1978 el Partido Socialista Puertorri-queño presentó en el tribunal de instancia una demanda de sentencia declaratoria e interdicto contra el Estado Libre Aso-ciado, la Comisión Estatal de Elecciones y otros. Alegaba en ella, entre otros hechos, que los demandados estaban reali-zando gestiones, con cargo a fondos del erario de Puerto Rico y con personal de esa Comisión, para organizar, administrar y realizar la elección interna del Partido Demó-crata de Estados Unidos en Puerto Rico, tentativamente fi-jada para celebrarse el 1 de octubre de 1978; que el propósito de esta elección interna es constituir un comité local de la re-ferida agrupación para coordinar, en conjunción con la direc-ción nacional de dicho Partido Demócrata de Estados Unidos, la elección de delegados a la convención nacional del mencio-nado partido, en la cual se nominan sus candidatos para la presidencia y vicepresidencia de Estados Unidos; que el Par-tido Demócrata de Estados Unidos no es un partido político puertorriqueño; que en Puerto Rico no se vota ni por el presi-dente ni por el vicepresidente de Estados Unidos, y que la utilización de fondos públicos y personal del Estado Libre Asociado con el propósito descrito equivale a utilizar fondos públicos para fines privados y es contraria a la Constitución del país.
La representación del Estado Libre Asociado solicitó treinta días de prórroga para contestar y el 1 de junio de 1978 radicó una moción de desestimación en que alegó', en esencia, que el apelante no tiene capacidad para demandar; que el caso no es justiciable, por plantear una cuestión polí-tica, y que el demandante no expone hechos que constituyan una causa de acción. Varios días más tarde presentó el Minis-terio Público su contestación, en que de hecho niega la exis-tencia de infracción constitucional alguna.
El 14 de junio de 1978 el abogado a cargo en el Departa-mento de Justicia informó que a partir del 29 de tal mes se encontraría fuera de Puerto Rico disfrutando sus vacaciones. Se quejó el demandante de que fuesen a permitirse dilaciones *594que convirtiesen el caso en académico. El 27 de junio el Minis-terio Público señaló que a su entender gozaba de 60 días a partir de la contestación para iniciar los procedimientos de descubrimiento de prueba en el recurso. El Tribunal Superior se negó a permitir descubrimiento de prueba en la etapa al-canzada por los procedimientos. El Ministerio Público solicitó luego, el 20 de julio, treinta días para refutar la oposición radicada por el demandante a la moción de desestimación del Estado. Entrado agosto se puso finalmente al Tribunal Superior en posición de resolver la referida moción de desesti-mación, la que fue declarada con lugar, junto a otras aná-logas de otros demandados, y archivada en autos el 12 de se-tiembre de 1978.
El 13 de setiembre acudió en alzada el apelante a este Tribunal Supremo. Dos días más tarde, hallando que este re-curso plantea una cuestión sustancial, el Tribunal les requirió a las partes la radicación de alegatos simultáneos el 20 de setiembre, mucho antes del tiempo reglamentario, y señaló una vista oral para el 21 de setiembre. Escuchadas las partes, este Tribunal expidió el mismo día, por voto unánime de sus miembros, la resolución interlocutoria siguiente en auxilio de nuestra jurisdicción:
“Plantea este recurso esencialmente si el uso de fondos y propiedades públicos para las elecciones internas de un grupo de ciudadanos afiliados a un partido de los Estados Unidos viola o no la sección 9 del artículo VI de la Constitución del Estado Libre Asociado de Puerto Rico.
“Oídas las partes en vista oral y examinados el expediente y los alegatos, el Tribunal reconoce la existencia de una cuestión constitucional substancial que requiere sereno y detenido estudio antes de llegar a una decisión. Considerando que la fecha seña-lada para la elección interna del 1 de octubre de 1978 no fue fijada por ley ni se nos ha demostrado que su posposición afec-taría los propósitos de la Ley Núm. 102 de 24 de junio de 1977, el Tribunal, en auxilio de su jurisdicción y por el tiempo que tome la decisión de este recurso, prohíbe el uso de propiedades y fondos públicos y la intervención de la Comisión Estatal de Elec-ciones, del Administrador General de Elecciones y de todo otro *595funcionario o empleado del Estado Libre Asociado de Puerto Rico en la promoción, administración, dirección y celebración de la referida elección interna.”
El recurso de autos plantea diversas cuestiones consti-tucionales noveles en esta jurisdicción y otras que ya han sido objeto de comentario por este Tribunal. La decisión del recurso exige que nos expresemos sobre la capacidad del ape-lante para demandar, la existencia de una controversia adju-dicable por los tribunales, el significado de la See. 9 del Art. VI de la Constitución del Estado Libre Asociado, relativa a la disposición de propiedades y fondos públicos, y el impacto sobre este litigio de otras disposiciones de la referida Consti-tución.
1. La capacidad del apelante para demandar.
El Tribunal Superior concluyó acertadamente que el Partido Socialista Puertorriqueño es un partido político con plena capacidad para demandar. Esta determinación de la ilustrada sala sentenciadora halla apoyo en nuestras decisiones en Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716 (1974) y Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975). El derecho del apelante a impugnar legislación que a su entender lesiona sus intereses como partido político y aun como grupo general de ciudadanos es manifiesto. Asociación de Maestros v. Pérez, Gobernador Int., 67 D.P.R. 849 (1947); Cerame-Vivas v. Srio. de Salud, 99 D.P.R. 45 (1970); Davis, The Liberalized Law of Standing, 37 U. Chi. L. Rev. 450 (1970).
2. La naturaleza justiciable de este litigio.
La interpretación definitiva de la Constitución y las leyes es función tradicional e ineludible de las cortes. Las otras ramas del gobierno no pueden constituirse en los jueces finales de sus propios poderes. The Federalist, Núm. 78 (Alexander Hamilton); Baker v. Carr, 369 U.S. 186, 211 (1962); Bond v. Floyd, 385 U.S. 116, 131 (1966); United States v. Nixon, 418 U.S. 683, 703 (1974). En vista de este rasgo de *596nuestro ordenamiento jurídico es posible que surjan en oca-siones conflictos de interpretación entre las ramas guberna-mentales. Ello no justifica la evasión por las cortes de su responsabilidad constitucional. Powell v. McCormack, 395 U.S. 486, 548-549 (1969). Como expresamos en Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977), sobre un pro-blema análogo al que aquí se plantea:
“La función de ser intérprete final de la Constitución le co-rresponde ... a un solo poder, al Poder Judicial.”
Contrario al planteamiento del apelado, el Tribunal Supremo de Estados Unidos ha afirmado, Baker v. Carr, 369 U.S. 186, 209 (1962):
“. . . El mero hecho que el pleito busca la protección de un derecho político no quiere decir que el mismo presenta una cues-tión política.”
El historial del Art. VI, Sec. 9, de la Constitución del Estado Libre Asociado de Puerto Rico, el que repasaremos dentro de breve, recalca el significativo papel a desempeñarse por el Poder Judicial en la interpretación de los términos de esta disposición.
3. El significado del Art. VI, Sec. 9, de la Constitución del Estado Libre Asociado de Puerto Rico.
El Art. VI, Sec. 9, de la Constitución del Estado Libre Asociado de Puerto Rico provee:
“Sólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funcionamiento de las instituciones del Estado, y en todo caso por autoridad de ley.”
Esta disposición es de carácter autóctono. Las antiguas cartas orgánicas, las leyes Foraker y Jones, no contenían una disposición análoga, como tampoco la Constitución de Estados Unidos. La Escuela de Administración Pública de la Univer-sidad de Puerto Rico, que sometió diversos estudios a la con-sideración de la Convención Constituyente, no abordó el tema. Véase: Escuela de Administración Pública, La Nueva Consti-*597tución de Puerto Rico, ed. U.P.R., 1954. Si bien diversas cons-tituciones estatales contienen cláusulas parecidas,!1) la See. 9 del Art. VI arranca de la Proposición Núm. 182 presen-tada a la Asamblea Constituyente por seis miembros de la Comisión de la Rama Legislativa y otro delegado. El Art. 18 de la referida propuesta disponía:
“(18) Los fondos públicos solo podrán destinarse a fines pú-blicos y los desembolsos se harán por autoridad de ley.”
La Comisión de la Rama Legislativa incorporó esta idea a su Informe de 7 de diciembre de 1951, cuyo Art. 22 proveía, en modo aún más tajante:
“22. Los fondos públicos solo serán destinados a fines públicos y para el mantenimiento y sostenimiento de las instituciones del Gobierno, y no se considerarán instituciones del Gobierno ni fines públicos aquellos que no estén bajo la autoridad e interven-ción del Gobierno. Todo desembolso de fondos públicos se hará por autoridad de ley.” 4 Diario de Sesiones de la Convención Constituyente de Puerto Rico 2587.
La Comisión de la Carta de Derechos recomendaba también que se tratase este asunto, pero se convino que ésta era mate-ria a examinarse principalmente por la Comisión de la Rama Legislativa. 2 Diario, supra, 903. La propuesta general que se debate resulta ser en tal forma la de esta última Comisión.
El debate arroja luz sobre importantes extremos. En primer término se consigna el sentir de la Convención sobre la función del poder judicial respecto a esta cláusula. El porta-*598voz del grupo mayoritario en la Asamblea expresó su convic-ción de que
“. . . esta limitación del artículo 22, no debe pasar de la pala-bra ‘gobierno’ . . . ponerse ahí un punto. ... Y dejar materia de definiciones, en cuanto a lo que es ‘fines públicos e instituciones públicas’ al poder judicial, de acuerdo con la expresión y declara-ción legislativa, inicialmente, al aprobarse una ley y luego por la interpretación que el poder judicial haga de esta constitución, en relación con la legislación que esté interpretando, y evitarnos el peligro de amarrar la situación .. . haciendo definiciones en el texto de la constitución.” 2 Diario 903.
Se combatió esta posición por el fundamento de que se estaba sancionando una práctica indeseable de acudir a los tribu-nales en todo momento que se exigiese una definición, 2 Dia-rio 904, 906, pero eventualmente prevaleció la expresión ci-tada. 2 Diario 2441.
No existe indicio en el historial de intención alguna de revestir a la Asamblea Legislativa de poder exclusivo o de un poder tan extenso para determinar lo que sirva a un fin público que reduzca a un rito más ceremonial que sustantivo la función revisadora de los tribunales en estos casos. El debate a que hemos aludido revela, por el contrario, que la Convención estaba depositando en el poder judicial amplias facultades de interpretación de esta cláusula específica, aún más amplias que las simplemente derivables de nuestro sistema de separación de poderes. Esta conclusión cobra fuerza si se examina la totalidad del informe de la Comisión de la Rama Legislativa y el puesto que se le asigna en él al Art. 22, la disposición que nos ocupa. El Art. 22 es parte del propósito de la Comisión de crear un mejor sistema de fiscalización de cuentas, ingresos y utilización de recursos. Sec. XI del Informe de la Comisión de la Rama Legislativa, 4 Diario, 2587-2588. Es natural que en estas circunstancias se desease que el poder judicial, con toda la deferencia que deben merecerle y le merecen las actuaciones de las otras ramas del go-*599bierno, no adopte una actitud pasiva al pasar juicio sobre la legalidad, a distinción de la sabiduría, de una asignación.
La línea divisoria entre lo que les corresponde o no hacer a los tribunales al ejercer su función bajo la cláusula invocada es de fino trazado. Dentro de nuestro esquema constitucional es incuestionable que las cortes deben ejercer con mesura su poder, que no deben arrogarse los que no tienen y que el criterio de otros cuerpos gubernamentales sobre la extensión de los suyos debe normalmente acarrear considerable peso. Como expresamos en la sección anterior de esta opinión, no obstante, el árbitro supremo de la Constitución es el poder judicial y esta facultad es ineludible e indelegable. Dado el historial de la cláusula bajo estudio y las condiciones de nuestra economía, la facultad de definir lo que constituye un fin público ha de ejercerse por las cortes con particular celo dentro de los parámetros constitucionales que impone la doctrina de separación de poderes.
Otras partes del debate sobre la See. 9 del Art. VI ayudan a desentrañar el significado de la frase clave “fines públicos”. Varios delegados expresaron su preocupación con la amplitud del lenguaje propuesto por la Comisión de la Rama Legislativa por estimar que pudiese impedir “la cooperación del gobierno con fondos o propiedades públicas a otras empresas que no son instituciones sectarias.” 2 Diario 905. Otro delegado afirma que “estoy en contra de esta proposición, por entender que todavía restringe más las facultades del gobierno para ayudar a los fines públicos. Y yo entiendo que cuando una institución, una sociedad, ayuda a resolver un problema del gobierno, no debe exigirse que esa institución esté bajo la autoridad e intervención del gobierno.” 2 Diario 904. Se alude a la deseabilidad de “la posible cooperación con instituciones de carácter semipúblico que cooperan con el gobierno a resolverle problemas sociales, como el Instituto contra el Cáncer y otras organizaciones análogas que puedan existir u organizarse en el futuro.” 2 Diario 905-906. De la *600totalidad del extenso debate y de la enmienda que eventual-mente se acuerda para eliminar, como había sugerido origi-nalmente el portavoz de la mayoría, la frase de que “no se considerarán instituciones del Gobierno ni fines públicos aque-llos que no estén bajo la autoridad e intervención del Go-bierno” se deducen las conclusiones siguientes: a) es posible la asignación de fondos públicos a entidades semipúblicas o aun privadas que cumplan una función reconocidamente pú-blica; b) el propósito de tales entidades debe ser colaborar en el desempeño de una labor gubernamental; y c) la asignación no puede infringir otras disposiciones de la Constitución del Estado Libre Asociado, tales como la prohibición contra el uso de propiedades o fondos públicos para fines sectarios o el sos-tenimiento de instituciones educativas que no sean las del Estado (Art. II, Sec. 5), la igual protección de las leyes (Art. II, Sec. 7) y la invasión de derechos pertenecientes al pueblo en una democracia (Art. II, Sec. 19).
En vista de estas consideraciones examinemos el problema de si la asignación de fondos públicos hecha por la Resolución Conjunta Núm. 17 de 30 de junio de 1978, en relación con la Ley Núm. 102 de 24 de junio de 1977, está permitida por la Constitución del Estado Libre Asociado.
4. El Preámbulo de la Constitución y la caracterización del fin.
El Ministerio Público argumenta que el propósito de la asignación impugnada es de orden público porque lo que se persigue es garantizar el derecho de los puertorriqueños a se-leccionar y elegir candidatos a la presidencia y vicepresiden-cia de Estados Unidos, conforme se consigna en la exposición de motivos de la mencionada Ley Núm. 102. Este plantea-miento exige que analicemos la naturaleza del Preámbulo de nuestra Constitución y la validez de su utilización para sos-tener la asignación impugnada.
La parte del Preámbulo en que se apoya el Procurador General es la que expresa
*601“Que consideramos factores determinantes en nuestra vida la ciudadanía de los Estados Unidos de América y la aspiración a continuamente enriquecer nuestro acervo democrático en el dis-frute individual y colectivo de sus derechos y prerrogativas ...
Luego de citar esta frase, la Ley Núm. 102 afirma en su Ex-posición de Motivos:
“Uno de esos derechos es el de nominar los candidatos a la Presidencia y Vicepresidencia de los Estados Unidos ....
Es, pues, el propósito de esta ley, garantizar al pueblo puerto-rriqueño la mayor participación en la elección de sus delegados a la convención de los Partidos Nacionales, para nominar los candidatos a Presidente y Vicepresidente de los Estados Unidos por medio del sufragio igual, directo y secreto.”
La asignación de fondos que efectúa la Resolución Conjunta Núm. 17 de 30 de junio de 1978, dentro del esquema de la Ley Núm. 102, obedece al deseo de sufragar los gastos de unas elecciones internas de una agrupación local afiliada al Par-tido Demócrata de Estados Unidos para escoger los delegados que luego han de seleccionar los representantes de este partido en Puerto Rico.
El historial de la citada frase del Preámbulo revela que su significado y propósito es distinto al que le adscribe el Pro-curador General y la propia Ley Núm. 102. La frase no for-maba parte del texto recomendado por la Comisión de Preám-bulo, Ordenanzas y Procedimientos de Enmiendas a la Cons-titución. 4 Diario 2553-2557. La historia de su interpolación ofrece la clave de su sentido. El texto final del Preámbulo fue el producto de un largo e intenso debate entre las fuerzas en contienda en la Convención Constituyente. No pueden inter-pretarse sus términos fuera de ese contexto histórico.
Varios delegados a la Convención sostenían que debía con-signarse en el Preámbulo la aspiración del pueblo puertorri-queño a la estadidad. En la Proposición Núm. 68, presentada por el señor Luis A. Ferré, se consignaba que “es la aspira-ción suprema del pueblo de Puerto Rico, alcanzar la plena igualdad en unión permanente e indisoluble con el pueblo de *602Estados Unidos de América como un estado más de la Unión Americana.” En muchas otras propuestas tales como las nú-mero 36, 60, 68, 81, 103, 115, 150 y 311 se repetía la misma idea aunque a veces en lenguaje menos explícito. Así, por ejemplo, el señor Miguel A. García Méndez favorecía en la Prop. Núm. 81 que en el Preámbulo constasen frases tales como:
“Nosotros, el pueblo de Puerto Rico, formado por sinceros y leales ciudadanos americanos cuya aspiración política máxima es compartir, en condiciones de igualdad, todos los derechos y todos los deberes que tienen y desempeñan sus conciudadanos americanos ... [y] cimentar la felicidad de los puertorriqueños mediante la unión permanente e indisoluble con los Estados Uni-dos de América, bajo cuya bandera aspiramos a disfrutar even-tualmente de la completa igualdad en la dignidad de la ciuda-danía con un status de carácter irrevocable . . . .”
La Comisión de Preámbulo consideró y rechazó todas estas propuestas. 4 Diario 2553 y ss.
Al debatirse en la Asamblea Constituyente el informe de la Comisión de Preámbulo ocurrió el siguiente hecho signifi-cativo. Un delegado propuso que se enmendase el Preámbulo para que donde se utilizaba la palabra “unión” se insertase a continuación el vocablo “permanente”. 2 Diario 1127. El presidente de la Comisión de Preámbulo se opuso a la en-mienda en los siguientes términos, 2 Diario 1128:
“Yo me voy a oponer a la enmienda .... Yo, personalmente, según es de conocimiento público, favorezco la unión permanente de Puerto Rico en el gran conglomerado democrático de los Es-tados Unidos de América....
Sin embargo, creo que una de las demostraciones y de las ex-presiones más necesarias a la buena práctica de la democracia, es dar cumplimiento a lo que se le ha dicho al pueblo cuando se le ha invitado a votar, aunque ese cumplimiento no esté, en al-guno de sus extremos, con la opinión personal de alguno de noso-tros.
Este es el caso en cuanto a la enmienda que ocupa nuestra atención en estos momentos. Fue claramente expresado ante el pueblo por este delegado que habla y por otros delegados . . . que *603no era la intención cerrar puertas a ningún desarrollo del por-venir, aunque algún desarrollo del porvenir no tuviere nuestra aprobación personal.”
Tras prolongado debate se derrotó la enmienda por votación de setenta y dos a trece. 2 Diario 1154.
Inmediatamente después de esta votación el señor García Méndez propuso una enmienda en que, entre otros conceptos, decía:
“. . . bajo cuya bandera [la de Estados Unidos] aspiramos a disfrutar de la completa igualdad en la dignidad de la ciuda-danía, con un status de carácter irrevocable ....” 2 Diario 1155.
El señor Ferré argumentó en la siguiente forma a favor de la enmienda:
“. . . Para nosotros, los representantes del Partido Estadista en esta Asamblea Constituyente, no hay duda en cuanto a cuál debe ser nuestra posición y cuál debe ser nuestra orientación en todo aquello que se refiera a la definición del status político de Puerto Rico. Para nosotros solamente existe el mandato de que este documento deje expedito el camino para conseguir la esta-didad para Puerto Rico, si no puede, en alguna forma, dejar establecida la aspiración en forma mandatoria, para que Puerto Rico se convierta en un estado de la Unión Americana . ...” 2 Diario 1169.
Un delegado combatió la enmienda, expresando:
“. . . lo que se ha estado pretendiendo hasta este momento en esta sala es que esta constitución, que esta Convención Consti-tuyente concurra al pueblo de Puerto Rico, produciendo como única y exclusiva alternativa y posibilidad para su vida la alter-nativa y la posibilidad de la estadidad.
Y le quiero decir a mis compañeros estadistas que esta pre-tensión y esta exigencia no tiene justificación alguna ni puede tampoco sostenerse_”2 Diario 1186.
La enmienda fue derrotada. 2 Diario 1196.
Días más tarde el señor Ferré propuso que luego de la referencia en el Preámbulo a la unión con los Estados Unidos se intercalase la frase “en la igualdad de derechos y respon-*604sabilidades”. 3 Diario 1907. Se derrotó la enmienda, la que recibió únicamente seis votos a favor. Loe. cit. El señor Gar-cía Méndez intentó entonces que se adoptase el Preámbulo de la Prop. Núm. 103, que repetía en otras palabras el tema de su enmienda anterior. Tampoco fue aceptada esta enmienda. 3 Diario 1908.
Dos días antes de terminar sus trabajos la Convención Constituyente hubo gestiones de acercamiento para lograr un lenguaje aceptable a las partes en contienda. 4 Diario 2485. El resultado fue la aprobación de una enmienda consistente en que después de la frase “Que consideramos factores de-terminantes en nuestra vida la ciudadanía de los Estados Unidos de América”, se añadió el lenguaje en que tanto se apoya la Ley Núm. 102:
“y la aspiración a continuamente enriquecer nuestro acervo democrático en el disfrute individual y colectivo de sus derechos y prerrogativas.” 4 Diario 2485.
¿Significaba esta adición que se estaba aceptando la tesis de la minoría, tantas veces rechazada en multidad de ver-siones, sobre la necesidad de fijarle un rumbo determinado al futuro desarrollo político del país, cerrándole puertas a todo otro tipo de desenvolvimiento? No fue tal el sentir mayori-tario, según surge claramente del récord. El propio señor García Méndez, proponente formal de la enmienda adoptada, afirmó que no pretendía conseguir que se incluyera en la Constitución la aspiración de la estadidad, por cuanto no era dable suponer que los delegados del sector mayoritario desea-ran incluir en la Constitución el programa del partido de la minoría. Concluyó el orador señalando que la Constitución propuesta permitía al menos, sin embargo, que la minoría pudiese entender que se enfilaba al país por la ruta de la esta-didad. 4 Diario 2363.
La intención de la mayoría y no de las minorías es el elemento básico para determinar el significado de una *605constitución o una ley y el señor García Méndez, con cum-plido escrúpulo, señaló en la declaración que antecede!2) que su interpretación correspondía a la de un grupo minoritario en la Asamblea Constituyente. Aun así el presidente de la Comisión de Preámbulo se apresuró a aclarar, 4 Diario 2364, que ningún concepto que expresase aspiración en el texto de la Constitución debía interpretarse como que solo quedaban las puertas abiertas para desarrollos en cierta dirección espe-cífica.
En expresiones posteriores se recalcó que la interpolación bajo examen no entrañaba preferencia alguna por un status específico ni obligaba a que futuros cambios ocurriesen den-tro del marco de determinada fórmula política. También se aclaró que el disfrute de los derechos y prerrogativas de la ciudadanía de Estados Unidos puede lograrse por medios dis-tintos a los de la estadidad federada. 4 Diario 2491. (3)
*606De todo lo anterior se deducen las conclusiones siguientes :
1. La Constitución del Estado Libre Asociado no cierra puertas a ningún cambio de status que el pueblo de Puerto Rico desee ni consagra el programa político de ningún par-tido sobre la naturaleza de tales posibles cambios.
2. El propio sector mayoritario de la Asamblea se abstuvo de consignar su compromiso sobre la permanencia de la aso-ciación o unión con Estados Unidos. Con más razón se negó a aceptar propuestas que enfilasen el destino político del país hacia rumbos fijados en los programas de otros partidos. La Constitución de Puerto Rico no comprometió en medida al-guna el futuro político del país.
3. La Constitución del Estado Libre Asociado quiso dise-ñar un esquema que dejase libre a todo ciudadano para pro-pulsar y defender sus propias ideas sobre el destino final de nuestro pueblo. No puede invocarse la Constitución de Puerto Rico como apoyo para paso alguno que incline o aparente in-clinar la balanza, a juicio de otros sectores de opinión, hacia determinado tipo de status.
4. El Preámbulo de la Constitución de Puerto Rico es, en fin, un documento neutral en materia de desarrollos fu-turos concernientes al status. No constituye base legal ade-cuada para resolver que la asignación de fondos para finan-ciar un posible desarrollo de tal naturaleza es para fines pú-blicos. De no ser así y ser por el contrario cierta la posición del Procurador General, ¿qué impediría que pudiesen asig-nársele fondos a una entidad privada para promover la esta-didad? ¿No sería esto, de aceptarse tal posición, la manera más efectiva de cumplir “la aspiración a continuamente en-*607riquecer nuestro acervo democrático en el disfrute individual y colectivo de sus derechos y prerrogativas?”
Las conclusiones reseñadas, así como el historial en que se fundan y otras partes del mismo que citaremos dentro de breve, revelan la existencia de una dificultad aún más pro-funda que afecta la validez de los actos impugnados. La dis-cutimos a continuación.
5. La facultad de la Asamblea Legislativa para legislar sobre el status.
Hemos visto como el presidente de la Comisión de Preám-bulo recalcó que al pueblo de Puerto Rico se le dijo por él y otros delegados que la Constitución a redactarse no cerraría caminos a ningún desarrollo del porvenir. 2 Diario 1145. La Convención Constituyente no recibió mandato alguno a favor de resolver el status de Puerto Rico o de encaminarlo en de-terminada dirección. El programa del Partido Popular Demo-crático no solicitó que se facultase a la Convención a resolver el problema del status o aun para lanzarlo definitivamente por determinado cauce. Para la copia de este programa, véase: El Mundo, 11 de agosto de 1951. El Partido Socialista tampoco requirió que se invistiese a la Convención Constitu-yente de este poder. Notes and Comments, Washington, 1952, pág. 24. El Partido Independentista rehusó postular candi-datos y participar en la Convención, precisamente por con-siderar que esta carecía de la autoridad necesaria para tomar una determinación sobre el destino político del país. Anderson, R. W., Gobierno y Partidos Politicos de Puerto Rico, Ed. Tec-nos, Madrid, 1970, págs. 128-129. (4)
*608Estamos claramente ante una reserva de poder al pueblo de Puerto Rico. Era a la ciudadanía en sí y no a sus repre-sentantes en la Convención Constituyente y menos a una Asamblea Legislativa futura que se le estaba reconociendo la facultad de pasar juicio sobre cualquier género de modifica-ción sustancial a su status político.
El tratamiento del problema del status en las últimas dé-cadas abona esta conclusión. La propia Ley Núm. 600 de 3 de julio de 1950, 64 Stat. 314, iniciadora del proceso que lleva a la redacción de la Constitución del Estado Libre Asociado, no se sujetó a la aprobación o rechazo de la Asamblea Legis-lativa, sino al resultado de un referéndum entre todos los electores de Puerto Rico. La Constitución, una vez redactada, se sometió al mismo proceso. Para mayor claridad, la Con-vención Constituyente expresó en el tercer apartado, inciso (e), de su Resolución Núm. 23 que “El pueblo de Puerto Rico retiene el derecho de proponer y aceptar modificaciones en los términos de sus relaciones con los Estados Unidos de Amé-rica ....”
Los proyectos de modificaciones sustanciales al status sometidos desde entonces al Congreso o al Presidente de Esta-dos Unidos por el Gobierno de Puerto Rico condicionaron su vigencia a su aprobación o rechazo por el pueblo de Puerto Rico. Así sucedió con el proyecto Fernós-Murray de 23 de marzo de 1959, H.R. 5926, 86° Con^., Ia Ses.; con el proyecto para enmendar el margen prestatario del país, Ley Pública 87-121 de 3 de agosto de 1961, 75 Stat. 245; con el proyecto Aspinall, H.R. 5945, 88° Cong., Ia Ses. (30 de abril de 1963), y con el proyecto de Pacto de Unión Permanente entre Puerto Rico y Estados Unidos, remitido el 1 de octubre de 1975 al Presidente Ford, Compact of Permanent Union Between Puerto Rico and the United States, Report of the Ad Hoc Advisory Group on Puerto Rico, October, 1975, pág. 46. Aun la redacción de este documento no se emprendió excepto después d,e la consulta plebiscitaria de 1967 y conforme a sus resul-*609tados. Véase la Carta Constitutiva del Comité. Ibid., 83-84, 85-86.
Lo ocurrido con el voto presidencial también ilustra el re-conocimiento de esta reserva de poder a favor del pueblo de Puerto Rico. El Grupo Asesor Ad Hoc sobre el Voto Presi-dencial para Puerto Rico recomendó el 18 de agosto de 1971 “que se conceda el derecho a votar por el Presidente y el Vice-presidente de los Estados Unidos a todos los ciudadanos de los Estados Unidos residentes en Puerto Rico que reúnen las cualificaciones normalmente requeridas . . . .” Se recomendó al mismo tiempo, sin embargo, “que se celebre un referéndum para determinar si la mayoría del electorado en Puerto Rico desea votar por los dos funcionarios federales que nos repre-sentan a todos, no solamente a una parte de la ciudadanía.” Presidential Vote for Puerto Rico, Report of the Ad Hoc Advisory Group on the Presidential Vote for Puerto Rico, August, 1971, pág. 33. No tuvo éxito el intento posterior de obtener que la Asamblea Legislativa autorizase la celebración de este plebiscito.
Es al pueblo de Puerto Rico, por tanto, a quien corresponde entender directamente en la decisión de su destino político final o en la aprobación de medidas que afecten de modo importante sus relaciones con Estados Unidos. La Asamblea Legislativa del país tiene facultad para disponer plebiscitos no discriminatorios sobre tales medidas o sobre la cuestión general del status. La asignación de fondos para tales fines constituye indudablemente una asignación de fondos para fines públicos. La Asamblea Legislativa está desprovista de poder, sin embargo, para legislar en zonas reservadas al pueblo de Puerto Rico, tales como la relativa al voto presidencial, a menos que el pueblo la autorice expresamente. Una asignación de fondos para fines no autorizados no solamente infringe la See. 9 del Art. VI de la Constitución del Estado Libre Asociado, sino también la Sec. 19 del Art. II, relativa a los derechos pertenecientes al pueblo. La asignación *610de fondos efectuada por la Res. Conj. Núm. 17 de 30 de junio de 1978 invade una zona vedada a la autoridad legislativa. (5)
En consideración a que podría argumentarse, con razón o sin ella, que la asignación en este caso se limita a financiar una actividad interna de una agrupación afiliada a un par-tido de Estados Unidos, sin que técnicamente se encuentre ante este foro el asunto del voto presidencial, prosigamos el análisis de si tal uso de los fondos públicos cumple con los criterios consignados en la tercera parte de esta opinión.
6. La distinción entre partidos politicos y agrupaciones para fines políticos.
Los partidos políticos son elemento básico de toda democracia. C. J. Friedrich, Constitutional Government and Democracy, 4a ed., 1968, pág. 430 y ss. Son las vías mediante las cuales se canalizan pacíficamente las distintas tendencias políticas y económicas de la sociedad en un momento dado. Fuster v. Busó, 102 D.P.R. 327, 347 (1974) y autoridades allí citadas. R. Young, American Law and Politics, ed. 1967, pág. 67; V. O. Key, Politics, Parties, and Pressure Groups, 5a ed., 1964, pág. 200. Los partidos políticos realizan fun-ciones cuasigubernamentales, tales como formular progra-mas de administración y proponer candidatos a puestos polí-ticos. El desempeño de estas funciones es indispensable para el sistema político. Note, Primary Elections: The Real Party in Interest, 27 Rutgers L. Rev. 298, 303 (1974). Es por ello que se justifica, por perseguir un fin público, la asignación de fondos públicos para financiar primarias y otras activi-dades propias de las funciones de los partidos puertorri-queños bona fide. Ibid., 304; cf. Buckley v. Valeo, 424 U.S. 1, 85-109 (1976). Hay que distinguir, sin embargo, entre los *611partidos politicos locales, que dentro de las normas fijadas por nuestra legislación electoral colaboran en la vital tarea de elegir periódicamente el gobierno del país y aquellas agru-paciones políticas que no cumplen tal propósito. La agrupa-ción envuelta en este caso interesa participar más bien en la selección de unos delegados quienes a su vez elegirán a cuatro representantes al Comité Nacional del Partido Demócrata de Estados Unidos. La entidad favorecida con la asignación de fondos en este caso no es un partido político puertorriqueño ni sirve o complementa, dentro de los criterios discutidos, un fin gubernamental. Es cierto que persigue propósitos que in-teresan a muchos puertorriqueños, pero es cierto también que existe gran división en la comunidad puertorriqueña sobre la sabiduría de sus fines. No existe un objetivo general de pueblo, como se ha demostrado, que le imprima carácter pú-blico a sus fines, como no lo existiría tampoco en el caso de una asociación dedicada a la reforma del Estado Libre Aso-ciado o al reconocimiento de la independencia.
Las conclusiones alcanzadas hacen innecesario que nos pronunciemos sobre otros problemas que plantea este recurso bajo la Constitución del Estado Libre Asociado. (6)

Por las consideraciones expuestas se revoca la sentencia recurrida, se declara inconstitucional la Res. Conj. Núm. 17 de 30 de junio de 1978, por infringir la See. 9 del Art. VI y la Sec. 19 del Art. II de la Constitución del Estado Libre Aso-ciado de Puerto Rico, y se convierte en permanente el inter-dicto expedido en auxilio de su jurisdicción por este Tribunal el 21 de setiembre de 1978.

El Juez Asociado Señor Negrón García concurre con dicho resultado en opinión separada. Los Jueces Asociados Señores Dávila y Martín disintieron en opiniones separadas.
*612—0—

(*)NOTA DEL COMPILADOR: Por entender que es de interés general, se publica a continuación de la opinión disidente del Juez Asociado Señor Martín, 107 D.P.R. 634, dos resoluciones interlocutorias dictadas antes de emitirse la opinión, con fechas 21 y 27 de septiembre de 1978, respectivamente. En la primera, actuando en auxilio de su jurisdic-ción, el Tribunal prohibió el uso de propiedades y fondos públicos y la intervención de la Comisión Estatal de Elecciones y de funcionarios o empleados públicos en las elecciones internas del grupo de ciudadanos afiliados a un partido de los Estados Unidos a que se refiere la opinión. En la segunda, el Tribunal aclaró que la prohibición en la resolución anterior no se extiende al uso de las escuelas públicas autorizado por la Ley Núm. 94 de 30 de junio de 1975, 18 L.P.R.A. sec. 126a.


O) Véanse, entre otras, las siguientes, Louisiana, art. VII, sec. 10(D); Carolina del Norte, art. V, sec. 2(1); Carolina del Sur, art. XI, sec. 2; Tejas, art. VIII, sec. 3; California, art. IV, sec. 22; Colorado, art. V, sec. 34; Delaware, art. VIII, sec. 8; Nueva Jersey, art. VIII, sec. 2(2); Nueva York, art. VII, sec. 8; Idaho, art. VIII, sec. 2; Ohio, art. VIII, sec. 4; Pennsylvania, art. VIII, sec. 8; Washington, art. VIII, sec. 5; Wisconsin, art. VIII, sec. 3, y Wyoming, art. XVI, sec. 6. Se advertirá que hay notables diferencias entre el texto de muchas de estas constituciones y la nues-tra. La de Louisiana es la más similar. En este sentido debe emplearse con cuidado la lista que aparece en Notes and Comments, Washington, 1952, pág. 104, n. 7, ya que no vienen al caso algunas de las citas.


(2) Su texto exacto fue el siguiente:
“. . . Creo que estamos todos contestes en que el partido en que milita el que os habla no podría pretender conseguir que se incluyera en este documento la aspiración de la estadidad, en pelo, como comúnmente se dice, por cuanto no podríamos tener la presunción de que vosotros, compañeros de la mayoría, propusierais el programa del partido de la minoría. Pero yo entiendo que . . . encauzado ahora el problema político, podemos incluir esta enmienda que, desde nuestro punto de vista — como una minoría de éste, en esta Convención — -no nos incluye la estadidad pero nos enfila por la ruta de la estadidad.” 4 Diario 2363.


(3)Dos miembros de la facción minoritaria principal radicaron votos explicativos en que reiteraban su particular interpretación de lo añadido al preámbulo. 4 Diario 2482, 2494. Otro miembro de ese mismo grupo criticó el Preámbulo por incluir “una variedad de expresiones altisonantes cuya inteligencia y enrevesada significación no sólo demuestran una inexactitud ante la historia, si [no] que son antagónicas entre sí . ...” 4 Diario 2386. Otro sector minoritario radicó un voto explicativo en que expresaba su en-tendido de que la constitución aprobada:
“No contiene declaración alguna que cierre la puerta a ninguna aspi-ración relativa a lo que debiera ser nuestro status político final. En todas las discusiones o debates se ha hecho bien claro que — si bien se reafirma nuestra asociación con Estados Unidos . . . cuando Puerto Rico desee . . . podrá decidir por los votos de sus habitantes, si desea continuar su asocia-ción con el pueblo de los Estados Unidos, cambiando de status y convir-*606tiéndose en un estado federado, o si desea convertirse en una república libre y soberana, separada de los Estados Unidos.
“No hemos comprometido el futuro de Puerto Rico, y nos reservamos el derecho a decidirlo cuando las circunstancias lo demanden . ...” 4 Diario 2372.


(4) El Partido Estadista lo recabó en la elección de delegados a la Asamblea. En el programa adoptado el 5 de agosto de 1951 se incluyó el compromiso de considerar la Constitución como un instrumento de gobierno “dirigido a llevar al pueblo puertorriqueño hacia la igualdad en la dignidad de la ciudadanía, o sea, hacia la estadidad . . . .” El Mundo, 6 de agosto de 1951. El Partido Estadista logró elegir tan solo quince delegados contra setenta del Partido Popular Democrático y siete del extinto Partido So-cialista, fundado por Santiago Iglesias. Pagán, B., Historia de los Partidos Políticos Puertorriqueños, II, 305.


(5)La existencia de este problema de reserva de poder, ausente en la jurisprudencia norteamericana, convierte el examen de esta en ejercicio estéril. El caso de McCormick v. Marrero, Juez, 64 D.P.R. 260 (1944), es inaplicable a la controversia actual por la misma razón y por obedecer a criterios establecidos en otro campo y antes de la adopción de la Constitu-ción del Estado Libre Asociado.


(6)Véase, por ejemplo, la consideración del problema de igual pro-tección de las leyes que se efectúa en la ponencia del Juez Asociado, Señor Antonio S. Negrón García.